Citation Nr: 0011882	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-32 581A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a May 19, 1983 decision 
to deny an appeal of entitlement to service connection for 
the cause of the veteran's death. 

(The issue of entitlement to an effective date prior to 
October 1, 1989, for an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits is addressed in a 
separate Board decision.)  

REPRESENTATION

Moving Party Represented by: Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to May 
1977.  The veteran died on December [redacted], 1981.  The 
moving party is his surviving spouse. 

This matter comes before the Board as the result of a 
decision by the Board issued on May 19, 1983.  In a statement 
received in September 1996, the moving party wrote that the 
1983 Board decision was erroneous in denying her appeal for 
service connection for the cause of the veteran's death.  A 
letter from the Board dated January 10, 2000 reflects that 
this letter was accepted as a request for review of the 
Board's May 1983 decision on the grounds of CUE under the new 
law permitting review of Board decisions for CUE.  See 38 
C.F.R. § 20.1404(e) (1999).


FINDING OF FACT

The May 19, 1983 Board decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied, and the decision was not 
undebatably erroneous. 


CONCLUSION OF LAW

The May 19, 1983 Board decision, which denied an appeal of 
entitlement to service connection for the cause of the 
veteran's death, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the May 19, 1983 Board decision entered 
Findings of Fact as follows:   

1.  The veteran died in December 1981 of 
colonic adenocarcinoma.

2.  The entire evidence included in the 
record on appeal does not demonstrate 
that the colonic adenocarcinoma was 
present during service or within a year 
following service.

3.  The veteran's only service-connected 
disability was essential hypertension; 
the essential hypertension did not cause 
or contribute to cause the veteran's 
death.  

The Board entered a Conclusion of Law that carcinoma was not 
incurred or aggravated in service, and a service-connected 
disability did not contribute substantially or materially to 
cause the veteran's death.  In the Discussion and Evaluation 
portion of the May 19, 1983 decision, the Board weighed the 
unfavorable evidence which showed no adenocarcinoma during 
service or within a year of service (service medical records, 
including a November 1976 service separation examination, and 
the absence of post-service treatment records prior to April 
1981) against the favorable medical opinion of Robert C. 
Spain, M.D., that it was highly likely that the 
adenocarcinoma tumor was present in May 1977 (at service 
separation). 

The moving party contends that the Board, in its May 19, 1983 
decision, did not properly consider the evidence that she 
reportedly submitted, as well as the evidence of record.  She 
specifically contends that the Board "completely 
disregarded" Dr. Spain's medical opinion.  She contends that 
in 1982 she mailed to the RO statements from a Dr. Lloyd, 
dated December 15, 1982, and from a Dr. Bildstein, dated 
December 22, 1982, and records from Penrose Hospital.  She 
contends that, because these were not returned to her, they 
must have been in the claims file at the time of the Board's 
May 1983 decision, and the Board failed to consider these as 
evidence.  She also contends that, because 1982 or 1983 
versions of the medical treatises, which were relied on by VA 
in 1995 in granting service connection for the cause of the 
veteran's death, existed at the time of the Board decision, 
then these also should be considered as evidence which was 
before the Board at the time of its 1983 decision but which 
the Board did not consider.  She further contends that, 
because a hospitalization report received in March 1982 
referenced that the veteran had first been treated in March 
1981, VA was aware of these statements and should have, prior 
to a decision, obtained the private medical records referred 
to. 

The evidence in the claims file reflects that, as indicated 
by the RO date stamp, the Penrose Hospital records and 
letters by Dr. Lloyd and Dr. Bildstein referred to by the 
moving party were not received by VA until February 1995, 
when she submitted them to the RO.  At that time, she wrote 
that she believed VA already had copies of these.  A review 
of the claims file reflects that this evidence was not of 
record at the time of the May 1983 Board decision.  
Similarly, with regard to the contention that a version of 
the medical treatises later relied on existed in 1983 should 
have been considered, there is no evidence that these were a 
part of the actual record at the time of the May 1983 Board 
decision.  The fact that the treatises were in existence in 
May 1983 does not demonstrate that they were a part of the VA 
record before the Board.  

The moving party's assertions fail because "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  In this 
case, VA is presumed to have included in the claims file all 
relevant submissions received, including that it would have 
included in the claims file the Penrose Hospital records and 
statements of Dr. Lloyd and Dr. Bildstein.  The fact that 
they are not date stamped and in the claims file invokes the 
presumption that they were not received by VA prior to 
February 1995.  In a September 1989 Statement in Support of 
Claim, following a RO rating decision which did not list the 
Penrose Hospital records or statements of Dr. Lloyd and Dr. 
Bildstein as part of the evidence, the moving party 
referenced Dr. Spain's medical opinion, but did not refer to 
the existence of December 1992 statements by either Dr. Lloyd 
or Dr. Bildstein or that the RO had failed to include these.  
In her October 1990 Substantive Appeal, submitted subsequent 
to a Statement of the Case which did not refer to the Penrose 
Hospital records or statements of Dr. Lloyd and 
Dr. Bildstein as part of the evidence, the moving party did 
not note the absence of reference to this evidence, and, 
likewise, following a December 1990 Hearing Officer decision 
which did not reference this evidence.  The moving party has 
not presented clear evidence to the contrary to rebut this 
presumption of regularity; she has only recently, in 
September 1996, asserted that she mailed these documents to 
VA in December 1982.  "Evidence of nonreceipt . . . standing 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity."  Id at 309; see also Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997) (assertions of veteran's widow that she 
never received application for benefits, and that a copy of 
the cover letter was missing from the file, did not 
constitute "clear evidence to the contrary" necessary to 
rebut the presumption of administrative regularity).

Notwithstanding the moving party's assertion that the Board 
"completely disregarded" Dr. Spain's opinion, both the 
"Evidence" and the "Discussion and Evaluation" portions of 
the Board's 1983 decision clearly reflect that the Board 
considered and weighed Dr. Spain's opinion.  While a 
reweighing of the evidence now might result in a different 
result, the test of CUE is whether the Board committed error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See 38 C.F.R. § 20.1403(a).  
The May 1983 Board decision weighed Dr. Spain's medical nexus 
opinion against the service medical record evidence and 
absence of post-service medical evidence until 1981, and 
found the weight of the evidence to be against the moving 
party's claim.  As there was in the claims file service 
medical record evidence, including separation examination, 
and an absence of medical evidence after service until March 
1981, the Board's 1983 decision was adequately supported by 
the evidence then of record.  The moving party has offered 
little more than a disagreement with the result in the 
Board's May 19, 1983 decision.  However, a disagreement as to 
how the facts were weighed or evaluated cannot, by 
definition, constitute CUE.  See 38 C.F.R. § 20.1403(d).

With regard to the contention that, because a hospitalization 
report received in March 1982 referenced that the veteran had 
first been treated in March 1981, VA was aware of these 
statements and should have obtained the private medical 
records referred to, such could not form the basis of CUE 
because the Secretary's failure to fulfill the duty to assist 
cannot form the basis of CUE.  See 38 C.F.R. § 20.1400(d).  
The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in denying 
an appeal of entitlement to service connection for the cause 
of the veteran's death.  Therefore, the Board now finds that 
the May 19, 1983 Board decision was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.


ORDER

The motion for revision of the May 19, 1983 Board decision on 
the grounds of CUE is denied.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals


 


